DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	The Amendment filed April 06, 2012 in response to the Office Action of January 06, 2021 is acknowledged and has been entered.  Claims 2, 3, 6, 9, 12-16, 18-38 and 52 have been cancelled. Claims 1, 44, and 51 have been amended. 
2.	Claims 1, 4, 5, 7, 8, 10, 11, 17, and 39-51 are currently being examined.
3.	Applicant’s amendments and arguments have overcome the rejections of the Office Action of January 06, 2021, which are hereby withdrawn. 
4.	Upon review and reconsideration the finality of the Office Action of January 06, 2021 is withdrawn. 
New Grounds of Rejection/Objection
Specification
5.	The disclosure is objected to because of the following informalities: On page 3- paragraph [0011], “MPDL328OA” should be spelled “MPDL3280A”, i.e. the “O” is replaced with “0”.  See atezolizumab - MeSH - NCBI (nih.gov)- Jan 11, 2015. 
Appropriate correction is required.
Claim Objections
6.	Claim 17 is objected to because of the following informalities: “MPDL328OA” should be spelled “MPDL3280A”, i.e. the “O” is replaced with “0”.  See atezolizumab - MeSH - NCBI (nih.gov)- Jan 11, 2015.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 4, 5, 7, 8, 10, 11, 17, and 39-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0222982 A1 (Dranoff et al Aug. 9, 2018, effectively filed July 29, 2015, of record), “Dranoff” in view of US 2008/0318886 A1 (Prussak CE Dec. 25, 2008), “Prussak-886”.
Dranoff teaches combination therapies comprising anti-PD1 inhibitory antibodies to treat cancer with agents that enhance T-cell function, activation and cytotoxic activity.  See abstract and ¶¶ 0010-0016 and 0041-0043.  
Dranoff teaches administering CD40 agonists, including the chimeric CD154 polypeptide ISF35, as part of the combination therapies comprising anti-PD1 inhibitory antibodies.  See ¶¶ 0022, 0023, 0048, 0100-0102 and 0727 and claims 2 and 42. 

Dranoff teaches that the PD-1 antibodies include monoclonal antibodies nivolumab, pembrolizumab, and CT-011/pidilizumab.  See ¶¶ 0640-0646.
Dranoff teaches administering CTLA-4 inhibitory antibodies with the anti-PD1 combined therapy.  See ¶¶ 0022-0024, 0041, 0042, 0044, 0094 and 0143. 
Dranoff teaches treating melanoma and metastatic melanoma with an anti-PD1 antibodies and anti-CTLA-4 inhibitory antibodies including ipilimumab.  See ¶¶ 0143, 0834 and 0869.
Dranoff teaches that the cancers include advanced metastatic melanoma that does not respond to other therapies.  See ¶¶ 0094 and 0835
Dranoff teaches treating drug resistant cancers with an anti-PD-1 antibody.  See ¶ 1006.  
Dranoff teaches treating anti-PD-L1 and anti-PD-L2 antibodies in combination with CTLA-4 antibodies.  See ¶¶ 0022, 0023, 0041, 0042, 0044 and 0869. 
Dranoff teaches as set forth above, but does not perform an example of administering the anti-PD1 and anti-CTLA 4 inhibitory antibodies together with ISF35 to treat cancer. 
Prussak-886 teaches treating cancer by administering ISF35 to increase sensitivity to chemotherapeutic agents. See abstract and ¶¶ 005-0019. 
Prussak-886 teaches the structure of ISF35 with the human CD154 proteolytic cleavage region replaced with the corresponding CD154 murine region, which mutates the human cleavage site, with human domain IV regions retained. See Figure 1. 
Prussak-886 teaches treating chemotherapy refractory patients by administering an effective amount ISF35 prior to administering the chemotherapy to sensitize the cancer to chemotherapy, including antibodies.  See ¶¶ 0009-0010 and 0014. 

Prussak-886 teaches treating melanoma. See ¶¶ 0071. 
Prussak-886 that the ISF35 can be directly injected into the subject or into the tumor.  See ¶¶ 0066-0067. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Dranoff and Prussak-886  and use the chimeric CD154 proteins of Prussak-886, like ISF35, in combination with the PD-1 axis antibodies and CTLA-4 antibodies of Dranoff, like nivolumab and ipilimumab, because Dranoff teaches using CD40 agonists, like ISF35, in combination with the anti-PD1 therapies,  Dranoff teaches treating with nivolumab and ipilimumab Dranoff teaches treating melanoma and metastatic melanoma with an anti-PD1 antibodies and anti-CTLA-4 inhibitory antibodies including ipilimumab, and  Prussak-886 teaches treating cancer, including refractory cancer,  by administering ISF35 to increase sensitivity to chemotherapeutic agents.   One would have been motivated to combine ISF35 with the PD-1 axis antibodies and CTLA-4 antibodies of Dranoff to increase sensitivity of tumors to the antibodies given that Prussak-886 teaches ISF35 can increase cancer sensitivity to chemotherapeutic agents including antibodies.

Response to Arguments
8.	Applicant argues that it is noted that Dranoff teaches anti-PD-1 antibodies and merely discloses a laundry list of possible combination cancer therapies, such as immune checkpoint inhibitors, CD40 agonists, Toll-like receptor agonists, TIM-3 modulators, VEGFR inhibitors, TGFP inhibitors, etc, which calculates to over 470 million possible combinations. 

Applicant’s arguments have been considered, but have not been found persuasive.  As set forth above, Dranoff teaches administering CD40 agonists, including the chimeric CD154 polypeptide ISF35, as part of the combination therapies comprising anti-PD1 inhibitory antibodies.  Dranoff teaches administering CTLA-4 inhibitory antibodies with the anti-PD1 combined therapy.  Dranoff teaches treating melanoma and metastatic melanoma with an anti-PD1 antibodies and anti-CTLA-4 inhibitory antibodies including ipilimumab. Prussak-886 teaches treating cancer by administering ISF35 to increase sensitivity to chemotherapeutic agents. Thus it would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Dranoff and Prussak-886 and use the chimeric CD154 proteins of Prussak-886, like ISF35, in combination with the PD-1 axis antibodies and CTLA-4 antibodies of Dranoff, like nivolumab and ipilimumab, because Dranoff teaches using CD40 agonists, like ISF35, in combination with the anti-PD1 therapies,  Dranoff teaches treating with nivolumab and ipilimumab Dranoff teaches treating melanoma and metastatic melanoma with an anti-PD1 antibodies and anti-CTLA-4 inhibitory antibodies including ipilimumab, and  Prussak-886 teaches treating cancer, including refractory cancer,  by administering ISF35 to increase sensitivity to chemotherapeutic agents.   One would have been 

Applicant argues that on the other hand, the present application has shown that the triple combination therapy of a PD-1 binding axis antagonist, CTLA-4 inhibitor, and an expression vector encoding chimeric CD 154 polypeptide had surprising and unexpected efficacy at inhibiting tumor growth which could not have been predicted based on the disclosure of Dranoff or Prussak, either alone or in combination.
Applicant argues that indeed, the studies in the present application showed that intratumoral administration of adenoviral chimeric CD 154 polypeptide combined with anti-PD1 antibody and CTLA-4 blockade was highly synergistic compared to single agent treatment and induced a high number of melanoma specific CD8 T cells systemically.
Applicant argues that in addition, it led to complete regression of melanoma in about 50% of mice and generated a strong memory CD8 T cell response. Further, it was found that the therapy caused a significant increase in tumor antigen specific T cells, particularly pl5E specific CD8+IFNy+ cells were found to significantly increase (FIG. 1F). Thus, the present methods surprisingly result in a robust expansion of CD8 T cells and, thus, tumor-specific immunity.
Applicant argues that in addition, the triple combination therapy had a tumor growth inhibitor effect on the distant, untreated tumors as well (FIG. 4D). It was shown that the triple combination therapy can be used to treat distant metastases such as brain metastases. After treatment with chimeric CD154, anti-PD1 antibody and anti-CTLA-4 antibody the mice showed complete regression of both the tumor in the right flank as well as the tumor in the brain (FIG. 
Applicant argues that in contrast, Dranoff and Prussak provide no teaching or suggestion for administering a PD-1 antagonist, a CTLA-4 inhibitor and a chimeric CD154 polypeptide encoded by an expression vector to treat cancer as in the instant claims. A person skilled in the art could not have predicted the surprising efficacy of the present triple therapy based on the disclosure of Dranoff and Prussak, therefore, removal of the rejection is respectfully requested. 

	Applicant’s arguments have been considered, but have not been found persuasive.  With regard to Figure 1F in Example 1, this experiment was performed only with ISF35/Ad-CD40L. Thus the experiment is only demonstrating the inherent properties of ISF35 and not any unexpected activities of the triple combination. Therefore the result is not probative on the non-obviousness of treatment with triple therapy.
	With regard figures 4D and 5B, in Example 3, the example only teaches treatment of melanoma with ISF35, an anti-PD1 antibody, and an anti-CTLA-4 antibody.  The specification does not teach the identity of the anti-PD1 antibody or the anti-CTLA-4 antibody.  However, the claims are not limited to treatment of melanoma with ISF35, a particular anti-PD1 antibody and a particular anti-PD1 antibody. The claims are broadly drawn to a method of treating cancer in a subject comprising providing to the subject an effective amount of a human programmed cell death 1 (PD-1) axis binding antagonist, a CTLA-4 inhibitor, and an expression vector encoding a chimeric CD 154 polypeptide comprising (a) an extracellular region of human CD154 that binds 
MPEP 716.02 (d) teaches:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) 


Given that the presented evidence relates to treatment of melanoma with ISF35, an anti-PD1 antibody, and an anti-CTLA-4 antibody, with the identities of the antibodies not described, the presented evidence is not commensurate in scope with the claimed invention and is not sufficient to support Applicant’s assertion of non-obviousness of the claimed invention. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Thus, the rejection is maintained for the reasons of record.

8.	Claim 51 is is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0222982 A1 (Dranoff et al Aug. 9, 2018, effectively filed July 29, 2015, of record), “Dranoff” in view of US 2008/0318886 A1 (Prussak CE Dec. 25, 2008), “Prussak-886” as applied to claims 1, 4, 5, 7, 8, 10, 11, 17, and 39-50  above, and further in view of Wolchok et al. (New England J. Med. July 11, 2013 369(2): 122-133).
Dranoff and Prussak-886 teach as set forth above, but do not specifically treating metastatic melanoma that is resistant to immune checkpoint therap.

	Wolchok teaches in a sequenced administration of with nivolumab and ipilimumab patients received nivolumab following a prior treatment ipilimumab. See Abstract and Methods.  Wolchok teaches that most patients in the sequenced regimen and had progressed during treatment with ipilimumab.  See p. 125-Baseline Characteristics of the Patients. Wolchok teaches that 20%-43% of patients that received the sequenced regimen exhibited objective responses to the regimen.  See p. 128-right column and Fig. S4.
	It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Dranoff, Prussak-886, and Wolchok and treat  metastatic melanoma that is resistant to immune checkpoint therapy because Dranoff teaches that treated the cancers include advanced metastatic melanoma that does not respond to other therapies, Prussak-886 teaches treating cancer, including refractory cancer, by administering ISF35 to increase sensitivity to chemotherapeutic agents and Wolchok teaches that the combination therapy nivolumab and ipilimumab produced rapid and deep tumor regression in a substantial proportion of patients and that treatment of patients and treatment of that had progressed during treatment with ipilimumab, i.e. patients resistant to ipilimumab, exhibited objective responses to a sequenced regimen of ipilimumab and nivolumab.  Thus, given the activity of the ISF35, ipilimumab and nivolumab in treatment of refractory and resistant cancers and the activity ipilimumab and nivolumab in ipilimumab resistant metastatic melanoma, one of . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

9.	Claim 1, 4, 5, 7, 8, 10, 11, 17, and 39-51  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of co-pending Application No. 15/773,090 (reference application, published as US 2018/0244750, of record) in view of US 2018/0222982 A1 (Dranoff et al Aug. 9, 2018, effectively filed July 29, 2015, of record), “Dranoff” in view of US 2008/0318886 A1 (Prussak CE Dec. 25, 2008), “Prussak-886”, and in view of Wolchok et al. (New England J. Med. July 11, 2013 369(2): 122-133).
 The ‘090 claims are drawn to:
1. A method for treating cancer comprising administering to a checkpoint inhibitor refractory subject composition comprising a therapeutically effective amount of an expression vector comprising a polynucleotide sequence encoding a chimeric CD154.2. The method of claim 1, wherein the polynucleotide sequence encoding a chimeric CD154 comprises a first nucleotide sequence encoding an extracellular domain of non-human CD154 that replaces a cleavage site of human CD154, and a second nucleotide sequence encoding an extracellular domain of human CD154 that binds to a CDI54 receptor.3. The method of claim 2, wherein the polynucleotide sequence comprises SEQ ID NO: 1 (ISF35).4. The method of claim 1, wherein the expression vector comprises viral DNA.5. The method of claim 4, wherein the viral DNA is selected from the group consisting of adenoviral DNA and retroviral DNA.6. The method of claim 1, wherein the expression vector comprises a promoter sequence.7. The method of claim 6, wherein the expression vector comprises a polyadenylation signal.8. The method of claim 1, wherein the expression vector comprises SEQ ID NO: 1 operatively linked to a promoter sequence and to a polyadenylation signal sequence.9. The method of claim 1, wherein the expression vector is present as a pharmaceutical 


The ‘090 claims teach as set forth above, but do not teach treating with a CTLA-4 inhibitor or intratumoral administration.
Dranoff, Prussak-886, and Wolchok teach as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘090 claims,  Dranoff, Prussak-886, and Wolchok and treat a checkpoint inhibitor refractory cancer in a subject with ISF35, a PD-1 axis binding antagonist, and a CTLA4 inhibitor because the‘090 claims teach treating with chimeric CD154/ ISF35 and PD-1 axis binding antagonist, including nivolumab, Dranoff teaches treating with ISF35,  PD-1 axis binding antagonists and CTLA4 inhibitors and that the treated cancers include advanced metastatic melanoma that does not respond to other therapies, Prussak-886 teaches treating cancer, including refractory cancer, by administering ISF35 to increase sensitivity to chemotherapeutic agents and Wolchok teaches that the combination therapy 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
10. 	No claims allowed. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER J REDDIG/Primary Examiner, Art Unit 1642